Citation Nr: 1534087	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  02- 14 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and His Sister


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1970 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2001 of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  The claim was transferred to the jurisdiction of the Baltimore, Maryland RO.

In May 2003, the Veteran appeared at a Board hearing before one of the undersigned Veterans Law Judges.  A transcript of that hearing is in the claims file.

This matter has been before the Board several times, to include in August 2003, May 2005, August 2007, April 2009, and June 2011.  On all of those occasions, it was remanded for further development.  As explained more fully below, the Board's remand instructions were completed or substantially completed such that further delay in deciding this case is not warranted.  Specifically, and as explained in more detail in the body of this decision, the earlier instruction to provide an examination and opinion by a Board Certified psychiatrist, while not strictly followed, was substantially complied with and such an opinion is no longer necessary to render a decision in this matter.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2014, the Board denied the appeal for service connection for a psychiatric disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in December 2014 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.  

In March 2015, the Veteran appeared at a hearing before one of the other undersigned Veterans Law Judges.  A transcript of that hearing is included in the claims file.  At the time of the hearing, the Veteran's attorney requested that the record be held open for 90 days to provide time for the submission of additional evidence.  The 90 day extension was granted, but no additional evidence has been submitted although the attorney did request remand in order to make yet another attempt to obtain records from the Washington, DC VAMC for 1972.  For the reasons delineated at length below, this case will not be remanded for a sixth time and further delay a final decision.

Based on the fact that two different judges have heard testimony on the same issue, a decision by a panel of three Veterans Law Judges is required.  The Veteran was offered the opportunity to have a hearing before the third of the undersigned Veterans Law Judges and submitted a statement in April 2015 declining the offer.


FINDING OF FACT

The Veteran's current psychiatric disability, major depressive disorder, did not have its onset in service and is not the result of his military service, nor has any other psychiatric disability attributable to service been manifested during the appeals period, and the Veteran did not manifest psychosis in service or to a compensable degree within the first year following service separation. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, currently diagnosed as major depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has been provided with multiple notices regarding the evidence and information necessary to prove his claim of service connection for a psychiatric disability, to include in November 2007.  Any timing-defects with respect to adequate notice being provided after the initial adjudication of the claim by the RO, rather than before, have been cured by subsequent readjudications, including the October 2013 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Based on the lengthy and complicated history of this claim, the Board must discuss the steps taken to satisfy the duty to assist at greater length than usual.  Preliminarily, the Board notes that the Veteran's original claim file was lost many years ago, and was rebuilt in November 1992 from copies of as many of the original documents as possible.  Among the documents lost were the majority of the service treatment records and some records for treatment after service but prior to November 1992.  The Veteran and his representatives and attorneys have all been advised of this situation on multiple occasions and all efforts to retrieve the information lost have been exhausted to the point of futility.

The Veteran's service personnel files are of record and have been considered in the adjudication below.  The Veteran reported one week of in-patient treatment at Walter Reed Army Medical Center in 1971, while still in service.  VA has made multiple attempts to obtain copies of these records, but has had no success.  As explained more fully below, based on the Veteran's own statements in the 1980s, it is unlikely that such treatment took place.  At any rate, all efforts to obtain copies of such records have been exhausted and further attempts would be futile.

The Board has obtained records of post-service psychiatric treatment from a variety of sources, including a facility in Hong Kong, St. Elizabeth's Hospital in Washington, DC, and US Federal correctional institutions.  The measures undertaken to obtain these records have been thorough and any further efforts would be futile.  To the extent that the Veteran has identified other psychiatric treatment, including at Seventh Day Adventist Hospital in 1975, all reasonable efforts have been made to obtain the records and any further undertakings would be futile.  Also, the Veteran reported that he is in receipt of Social Security benefits, but the records related to that claim have been destroyed, according to a March 2005 response from the Social Security Administration.

The Veteran has reported on several occasions that he has received mental health treatment from both the Honolulu, Hawaii VA Medical Center (VAMC) and the Washington, DC VAMC.  Records of treatment from 1996 to 1997 have been obtained from the Honolulu VAMC and additional searches have yielded neither other records nor any indication that other records exist with respect to that location.  As such, the Board concludes that further efforts to obtain such records would be futile.

With respect to the records of the Washington, DC VAMC, where the Veteran has stated he received mental health treatment beginning in 1972, no such records have been located despite multiple inquiries and searches.  Records have been obtained for the periods of 1999 to 2004 and, at a later date, for 1988 to 2013.  The VAMC has stated that no other records for the Veteran are available.  The Board notes that for many years, the Veteran had informed multiple facilities (including St. Elizabeth's Hospital in June and July 1986) that he had not received any mental health treatment at any facility prior to 1981; in documents submitted to VA he identified his mental health treatment at VA as beginning in 1981.  (See arguments by representative submitted 1992; VA Form 21-8940 submitted November 1992; Veteran's statement submitted March 1995.)  Based on these facts, and on the Board's discussion of the Veteran's credibility below, the Board finds no reason to believe that any records of the Veteran receiving mental health treatment at the Washington, DC VAMC in 1972 or prior to 1981 exist and finds that a remand to search for such records would be futile.

The Board acknowledges the recent letter and argument filed by the Veteran's new attorney in June 2015 requesting a remand with instruction to search the Neosho, Missouri, repository for retired Washington, DC VAMC records from 1972.  Based on the history of the previous attempts to obtain these records, the Board finds no reason to believe such a search would yield favorable results.  First, as noted above, the credibility of the Veteran's reports of having received treatment from the Washington, DC VAMC in 1972 is slim.  Second, in April 2004, in response to a request for records from 1972 forward, the VAMC provided records for 1999 to 2004 and stated that there were no records from 1972.  A subsequent request yielded records for 1988 to 2013.  As the second request yielded records of care for a period even earlier than those provided after the first request, it is therefore demonstrably unlikely that the Washington, DC VAMC had retired any records to the Neosho, Missouri, facility which could now be retrieved.  On this basis, the Board continues to find that any further remands attempting to locate these records, which have not been shown to exist, for treatment which there is no credible evidence to suggest took place, would be futile and of no benefit to the Veteran or to the interests of providing an efficient resolution to this claim.

Finally, the Board notes that the December 2014 JMR specifically instructed the Board to either remand this case in order to provide the Veteran with an examination by a "Board certified" psychiatrist or to provide a clear explanation as to why such an action was no longer necessary.  Although the Board feels that this was addressed in the April 2014 decision, nonetheless a detailed rationale for the fact that a "Board certified" psychiatrist's opinion is not necessary will be provided herein.  

With respect to Board Certification, the Board notes that such a designation represents an additional qualification for a practitioner beyond the standard medical degree.  The process of awarding "Board Certified" status is overseen by the American Board of Medical Specialties, which is comprised of 24 member boards, each of which certify their respective specialties.  See http://www.abms.org/.  Board certification is used to demonstrate a practitioner's exceptional expertise in a particular specialty or subspecialty of medical practice and is considered a measure of the practitioner's knowledge, expertise, and skills in providing quality health care.  Certification is based on a process of continuing education and testing of specific changes in medical standards to insure that the practitioners certified reflect the most current knowledge available to best care for their patients.  

In light of this information, the June 2009 remand directive which called for an opinion by a "Board Certified" psychiatrist was concerned that the examiner be able to demonstrate sufficient knowledge and expertise to address the nature of the Veteran's claim.  Moreover, the timing of the remand directive, within a short period of the submission of the opinion by Dr. Stein, who listed his credentials as being those of a Board Certified psychiatrist even though his license had been revoked, suggests a concern that the education and training of any VA examiner be equivalent to those claimed by Dr. Stein.  Also, the Board accepts the characterization of the JMR that the stated purpose of the examination was to identify the etiology of the Veteran's claimed psychiatric disorder.

Here, the Board has obtained in the June 2013 VA examination report a thorough and detailed competent opinion addressing every aspect of the record, including the history of treatment, the statements by the Veteran about his psychiatric symptoms over the course of the last more than 30 years, and has provided a clear explanation and rationale for the opinion provided.  Moreover, it addresses the question of etiology of the Veteran's psychiatric disability, the stated purpose of the examination ordered in the June 2009 remand.  As such, it fully satisfies the requirements for substantial compliance as explained in D'Aries v. Peake, 22 Vet. App. 97, 106 (2008), by resolving the issue for which the opinion was sought and containing a review of the history and an explanation and by being a thorough and detailed opinion.  As the Court observed in D'Aries, only substantial compliance with the remand directive is required, not strict compliance.  D'Aries v. Peake, 22 Vet. App. at 106.

In addition, although Stegall held that failure to ensure compliance with terms of a remand is error on the part of the Board, it also stated that where an appellant has not been harmed by the noncompliance, the error is not prejudicial.  In this instance, there is no evidence that the Veteran has been harmed by the fact that he has not been provided a VA examination conducted by a Board certified psychiatrist.  The record shows that he has been provided VA examinations by a nurse practitioner and a psychologist with a Ph.D., and that he has been able to obtain evaluations and opinions of his own from Mr. Stein, a no-longer-licensed former Board certified psychiatrist, and from Dr. Cesta, who is a diplomate of the American Board of Psychiatry and Neurology and is Board Certified in addiction medicine.  The record also includes the records of physicians and psychiatrists and psychologists and social workers for VA, the U.S. Federal Prison System, and St. Elizabeth's Hospital, among others.  The record is replete with medical and psychiatric evidence and opinions regarding the Veteran's current mental health disability and its etiology.  

For all of these reasons, the Board finds that a VA examination by a Board certified psychiatrist is no longer needed.  The record is voluminous; the evidence is sufficient; and there is no further value that could be added by another opinion at this point.  Furthermore, the question of the etiology of the Veteran's mental health disability hinges in large part on the factual evidence related to the time period from 1970 to 1981 and an examination in 2015 will not address that.  As such, there is no benefit to the Veteran in continuing to seek additional opinions, including that of a Board Certified psychiatrist, and a further remand would only impose an additional burden on VA that can serve no purpose.  See Sabonis v. Brown, 6 Vet. Ap. 426 (1994).

In sum, VA has satisfied the duties to notify and assist the Veteran and any errors or omissions were not prejudicial to the Veteran's interests.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

As the Veteran served for 90 days or more, psychosis (including schizophrenia and schizoaffective disorder) will be presumptively service-connected if it manifested to a degree of at least 10 percent within one year after service separation.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a), 3.384.  Service connection may be granted for a listed chronic condition where there is competent and credible evidence of continuity of symptomatology after service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b). 

Under certain circumstances, lay statements may be competent and sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board must assess the competency and credibility of evidence, and weigh the lay and medical evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, the Board may afford more weight to the opinion of one medical expert over another so long as an adequate statement of reasons and bases is provided for such determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Where service records are unavailable through no fault of the claimant, there is heightened duty to assist the Veteran in developing the claim, to consider the application of the benefit-of-the-doubt rule, and to explain the decision rendered.  However, this does not equate to a heightened benefit-of-the-doubt standard.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (quoting Russo v. Brown, 9 Vet. App. 46, 51 (1996)).  The heightened duty to assist includes advising the claimant of alternative forms of evidence which may be submitted in support of the claim and assisting in the efforts to obtain that evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  As discussed more fully above, VA satisfied its duty to assist in this regard.  

Facts and Analysis

The Veteran seeks service connection for a psychiatric disability.  He has asserted that he first experienced mental health symptoms in service in 1970 and that his symptoms have been continuous since that time.  The Veteran has been provided several different mental health diagnoses over the years, including paranoid schizophrenia and major depressive disorder.  As explained below, the most current diagnosis of major depressive disorder is the most appropriate one to associate with the Veteran's current claim and his symptoms over the years since service.  

Under the law, the Veteran and other lay witnesses are competent to report any observable symptoms of mental health disorder, when they began, and whether they have been continuously present.  Lay witnesses are also considered competent to provide evidence regarding treatment received and what providers may have said about the nature of the disability and what caused it.  See Jandreau, 492 F.3d at 1376-77.  However, competence alone is not sufficient for evidence to be considered probative; that evidence must also be found to be credible for it to have any value in adjudicating the claim. 

For all the reasons explained in detail below, the Board finds that the Veteran and the other lay witnesses are not credible with respect to most of the material aspects of this case.  The Board's credibility assessment is based on the fact that many of the statements are internally inconsistent, that statements made to VA as part of the claims process are inconsistent with claims made to other entities for other purposes, and the fact that many of them are contradicted by the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); Fed.R.Evid. 803 (4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons). 

With respect to the question of the onset of psychiatric symptoms, the Veteran has provided multiple statements asserting that he suffered a breakdown of sorts during basic training at Fort Dix in the fall of 1970, and that he received inpatient treatment at Walter Reed Army Medical Center for another breakdown in 1971, while he was home on leave visiting his grandmother in the hospital.  He described the bases for these problems as the stress of being away from home, a break-up with his long-term girlfriend, and personal and family issues.  He stated that he started drinking heavily and that he had behavioral problems throughout his military service.  See, e.g., June 1995 VA examination; May 2000 statement, May 2003 hearing transcript, and April 2014 hearing transcript.  The Veteran and his family have also claimed that he was placed in the stockade in Germany for either three or four months in the beginning of 1972 and that he was court-martialed.  In addition, one of the Veteran's representatives argued that the Veteran had requested transfers to Korea and Vietnam in 1971, indicating a mental health problem, to include a suicidal mindset.  These allegations were accepted as fact by Dr. Cesta in rendering his opinion and the addendum opinion.  

Unlike the Veteran's service treatment records, the service personnel records are included in the claims file.  The complete service personnel file has been reviewed and the evidence contained therein does not support the statements made by the Veteran or his family members, to include assertions of fact relied upon by Dr. Cesta.  Indeed, there is nothing in the service personnel records to indicate any mental health symptoms or behavior problems in service.

The record shows that the Veteran was at Fort Dix for basic training from September 1970 to November 1970, followed by training at Fort Polk until he was transferred to Germany in January 1971.  Service personnel records confirm that the Veteran was on leave for 30 days in July 1971 for his grandmother's illness.  
There is nothing noted in the personnel file that shows that the Veteran was treated for any mental or physical health condition during that leave.  The limited service treatment records available include an examination in January 1972 that found no clinical abnormalities of any kind.

The service personnel records also contradict the Veteran's claims of having behavioral problems, undergoing a court-martial, and being in the stockade.  The Veteran's Record of Assignments shows good conduct and efficiency while in Germany in March 1971, and he was promoted to Private First Class in April 1971.  His requests for transfer were denied based on a critical shortage of personnel in his assigned unit and not on the basis of any conduct issues.  Moreover, the Veteran was given an award for "exemplary behavior, efficiency, and fidelity" for the period from September 1, 1970, to March 15, 1972.  This includes months during which the Veteran claims he was in the stockade and clearly refutes his claims of behavior issues, court-martial, and placement in the stockade, none of which are "exemplary."  In addition, the DD Form 214 shows that the Veteran was given an honorable discharge and did not have any time lost without pay, a status which is associated with being in the stockade or other detention facility.  

Service personnel records show that the Veteran was transferred to the Reserves after active duty in May 1972.  A July 1976 record shows that he was released from the standby Reserves effective in August 1976 with an honorable discharge.

As discussed at some length above, the Veteran has claimed to have received treatment at the Washington, DC VAMC for four months in 1971.  He testified to that at hearing in March 2015, as did his sister.  The earliest reference to such treatment in the extensive record before the Board was made at the May 2003 Board hearing, when he testified that he had been prescribed Valium and lithium, and that he received off and on treatment at that VAMC from 1972 through 1981, although he travelled extensively during that period.  He also reported receiving VA mental health treatment from 1982 forward. 

However, in relation to other claims made in January 1992, November 1992, and January 1995, the Veteran had stated that his earliest psychiatric treatment ever was in 1981 during his time in Hong Kong.  These statements also contradict his allegations of mental health treatment during basic training and during his leave to visit his grandmother.  In the earlier claims, the Veteran outlined mental health treatment received in Hong Kong from February 1981 to February 1982, at St. Elizabeth's hospital from June 1986 to November 1987, and in different federal prisons from 1986 to 1994.  As noted above, no records from the Washington, DC VAMC prior to 1988 have been found and the Board does not believe any further searches for such putative records would yield any results.  The claims file does contain what appears to be complete treatment records from the other facilities named, including the treatment received in Hong Kong.  

As the Veteran's initial claims file was lost and rebuilt as of 1992, it is unclear when he first sought service connection for a psychiatric disorder.  He testified in May 2003 that he first filed a claim around 1972.  His service personnel records include two requests from VA for service treatment records: one in August 1975 for records relating to a back injury and a skin condition, and one in September 1976 for records relating to a nervous condition.  As such, it appears that the Veteran had filed a service connection claim for a nervous condition prior to September 1976, suggesting that he had at least some mental health symptoms prior to that time. 

The Veteran was incarcerated for charges of rape or sexual assault while traveling in Hong Kong in 1981, with inpatient psychiatric treatment from February 1981 to January 1982, when he was deported to the U.S.  A review of the relevant treatment records shows no report of any problems in service or of any ongoing mental health symptoms after service.  Instead, he provided a history of a normal childhood, education through the 10th grade, various jobs thereafter, and said he had been married for 6 or 7 years.  (See Report, February 24, 1981.)  He did state that he had consulted doctors on a few occasions and had been prescribed Valium, and he described being upset when his grandmother died.  He gave a history of substance abuse, specifically marijuana use for over one year, and use of heroin a few times 2 to 3 years prior, although in March 1981 he stated that he had been using intravenous (IV) heroin for the previous 3 years.  

The records from Hong Kong in February 1981 show that he was referred for a psychiatric evaluation because of his claims of depression and suicidal thoughts, and his report of having swallowed a small amount of detergent in a "suicide attempt" on February 17, 1981.  A physical examination following that incident had shown no evidence that he had ingested detergent or any other toxic substance and the psychiatric evaluation attributed the incident to his desire for attention and to make trouble for prison officials, or perhaps a desperate and misguided attempt to demonstrate his innocence of the charges (the Veteran's alternative explanation for his action).  The examiner found that the Veteran's depression was due to homesickness, inability to communicate with his family, and monotony in his daily routine, all part of his circumstances of being in prison in Hong Kong.  Medical providers described the Veteran as manipulative, and diagnosed reactive disorder, acute stress reaction, or depression, with no evidence of a thought disorder or psychotic features.  An antidepressant was prescribed for the Veteran in March 1981 based on reports that he appeared depressed.  He again claimed that he had swallowed detergent in March 1981 and again the physical evidence contradicted the claim.  Additional records found the Veteran to be manipulating providers and determined that depression was not shown.  He was prescribed an antidepressant (doxepin or Sinequan) as a sleep aid in August 1981 and it was discontinued in October 1981 because he reported being able to sleep again.  In December 1981, the Veteran reported a good mental state.

The record shows that the Veteran was sent to St. Elizabeth's Hospital in June 1986 to determine his competency to stand trial for bank robbery that February.  The referral was based on statements by the Veteran's mother that he had been treated at a mental hospital in Hong Kong after a suicide attempt.  No reference was made to any mental health problems prior to 1981 treatment in Hong Kong.   

The claims file contains extensive records from the Veteran's evaluation at St. Elizabeth's Hospital.  He was given an initial psychiatric evaluation in June 1986, where he reported normal social interaction as a child, a "fair" record in school and enjoyment of school, with some remedial classes in 4th and 5th grades, and dropping out of high school in 10th grade.  He stated that he had a girlfriend in high school, had been arrested at age 13 for disorderly conduct, and that he began drinking and smoking marijuana at 13 and 17, respectively.  He volunteered for the Army at 18 and was trained at Fort Dix and Fort Polk, with later service in Germany.  He expressly denied any discipline problems during service.  He said that he drank a quart of vodka per day while in service, but he denied any fights or missed formations as a result.  He also reported using marijuana daily since 1982, and he denied using any other drugs besides cocaine on an experimental basis.  After service he worked for the Federal government operating a Xerox machine and as a security guard at the Smithsonian Institution.  He had travelled in the Middle East and Asia, pursuing Islamic studies in Pakistan without achieving a degree, and occasionally returning to the U.S. before being arrested in Hong Kong.  He told the provider at St. Elizabeth's that he had been referred for psychiatric treatment in Hong Kong after causing a disturbance and setting off a general alarm and that the prison staff felt he had suicidal tendencies.  He stated that he was diagnosed as schizophrenic in Hong Kong, but denied being treated with any medications.  Upon being deported back to the U.S. in January 1982, the Veteran said that he lived with his mother and went to the VA hospital until 1983.  He described prior legal problems in 1983, 1984, and 1986.  

One week after this assessment, again in June 1986, the Veteran and his mother were given a joint social work interview.  Although the history they provided at that time was largely the same, there were some exceptions.  They described him as having no friends or girlfriends in junior high, but plenty of both in high school.  The Veteran said he dropped out of school due to financial issues although his mother said she did not know the reason for his decision to drop out.  The Veteran reported that he had smoked marijuana frequently in service, as much of it as he could afford.  And his mother stated that he had been placed in the stockade for fighting.  The report noted that the Veteran did not like the military, wanted to get out, resented being sent to Germany, and did not get along with his superior.  The Veteran's mother stated that she believed his illness began in service. 

The report also noted that the Veteran married a woman while in Pakistan for Islamic studies; they had returned to the U.S. together in about 1977, but divorced when she became pregnant.  The Veteran's mother said that he became "real paranoid" after separating from his wife, believing that other people were talking about him and trying to injure or poison him.  She also said that when he returned from Hong Kong in 1982, he was drinking and she told him to seek VA treatment.  He went to outpatient treatment a few times but refused to report for inpatient treatment when the hospital wanted to commit him.  

A July 15, 1986 conference report by providers from St. Elizabeth's stated that the Veteran reported being transferred for psychiatric treatment in Hong Kong because he pulled an alarm in the jail and the guard thought he was hearing voices (which he denied).  Based on these reports, and reports concerning misunderstandings or joking in subsequent episodes of behavior as reported by his mother and sisters, the St. Elizabeth provider found that the Veteran was misremembering prior psychotic experiences, and offered the opinion the had been psychotic in Hong Kong in 1981.  The providers further noted that the Veteran's first psychiatric admission had been in Hong Kong, his second was for alcohol rehabilitation at a VA facility, and his third was in Los Angeles while incarcerated.  There is no indication that the Veteran reported any psychiatric treatment in service or at any point prior to 1981, to include the alleged VAMC treatment in 1972.

Interviews conducted at St. Elizabeth's Hospital in August 1986, outside the presence of the Veteran, with his mother and sisters provided additional history in conflict with the statements provided by the Veteran and his family.  His mother reported that he had very low grades in elementary school, daydreamed frequently, and dropped out just after junior high school.  She stated that as a child he was hard to get along with, withdrawn, and had very few friends.  Prior to service he had always been "a little paranoid" but he had changed when he returned and began associating with "just scum."  The Veteran's sister noted the Veteran's paranoia after separation from his wife in approximately 1980, but stated that he had been paranoid before that.  Other symptoms described by the Veteran's family included repetitive hand gestures such as clapping or snapping his fingers, pacing the floor at night, not telling people where he was going, and having the television on all of the time.  

A September 1987 conference report from St. Elizabeth's Hospital showed a notation of psychotic illness beginning in the late 1970s, which the Veteran had attempt to control with drugs and heavy drinking, prior to the robberies he committed in the 1980s.  Providers noted that the Veteran had never successfully adjusted to outpatient treatment, but that there had been no evidence of psychosis since January 1987.  As such, they felt he could be maintained free of psychosis if he took his medications as prescribed for the remainder of his life.  A November 1987 note reported that the Veteran had begun to respond to auditory hallucinations several months after admission, but had become non-psychotic in January 1987.  The diagnoses at discharge were schizophrenia, chronic, paranoid type, continued alcohol dependence, and schizoid personality premorbid.  The December 1987 discharge note indicated that the Veteran would receive additional treatment in prison.

At a VA examination in 1995, the Veteran reported having mental health problems at Fort Dix, specifically drinking a lot because of multiple "stressors."  He stated that he was seen by several doctors in Germany because of family problems and an upsetting skin condition.  He said he had been receiving treatment from a psychiatrist since May 1972 and had been on doxepin since that time.  In a VA treatment record from 1999, the Veteran reported having his first depressive episode in 1972 when he was drinking heavily.  

At his hearing in May 2003, the Veteran testified that he had a breakdown at Fort Dix due to personal problems and that he received four months of treatment at the Washington, DC VAMC after service.  He stated that his provider told him that his problems were the result of service.

The Veteran submitted an April 2009 opinion authored by M. Stein, who purported to be a Board Certified psychiatrist, which related all of the Veteran's mental health problems to his military service.  The opinion described the Veteran as a "normal, happy guy" prior to service, in contrast to a paranoid individual who distanced himself from people after service.  The opinion described treatment of the Veteran in service, a suicide attempt in jail in 1981, and treatment for depression from 1994 to 2001.  The opinion provided a diagnosis of major depression, chronic.  Later evidence of record determined that Mr. Stein had once been a Board Certified psychiatrist, but, at the time of the opinion provided, he had lost his license to practice medicine and had been denied reinstatement.

The Veteran was provided a VA examination in September 2009, which noted his extensive history of reported legal and psychiatric confinements, and the Veteran's own reports of being treated in basic training for emotion problems resulting from breaking up with his girlfriend and being treated after service separation in 1972 for alcohol dependence at the Washington, DC VAMC.  The Veteran described the break-up with his girlfriend in service as the starting point of his depression, drinking, and mental health problems.  The examiner diagnosed major depressive disorder, recurrent, but in remission and stated that he could not give an opinion as to the etiology of the disorder without resorting to speculation.  The examiner did state that there was insufficient evidence to diagnose a psychotic disorder.

The Veteran has also provided an opinion from November 2009 opinion and an October 2010 addendum report by Dr. Michael L. Cesta.  Dr. Cesta offered the opinion that the Veteran's current mental health disability was one of major depressive disorder which began in service and was the result thereof.  He based his opinion on the Veteran's statements of mental health treatment and behavioral symptoms in service which had continued since that time.  While the opinion described an interview with the Veteran and a review of the claims file, it did not address all of the pertinent evidence, to specifically include all of the conflicting statements in the record.  The addendum stated that it was "well documented that [the Veteran] developed psychotic illness during his active duty service in 1970."  Dr. Cesta further stated that the evidence in the personnel record of request for transfer to Korea and Vietnam were evidence of worsening psychiatric illness. 

The Veteran was also provided a VA examination in June 2013.  The examiner considered all pertinent evidence, to include the Veteran's statements to VA and to other providers; the lay statements by the Veteran's family to VA and to other providers; all available service records; records of VA treatment; records of treatment associated with the Veteran's incarcerations; and records private treatment.  This VA examiner noted the Veteran's long history of psychiatric and substance abuse problems, and his report of onset of depression due to a break-up during boot camp, and stated that any depressive symptoms manifested at the time would have been normal and resolved shortly thereafter based on the Veteran's own statements.  It was the opinion of the VA examiner, however, that the Veteran's current major depressive disorder did not begin in service and was not the result of service, to include the symptoms related to the break-up in 1970.  Rather, the examiner noted that the prior treatment records had all linked any depression or symptoms of depression shown at those times to other specific psychosocial stressors occurring after service, like his relationship and financial problems.  The examiner discussed the evidence of prior psychotic disorders shown in the records and noted that they were estimated to have begun in the late 1970s and, as such, any current symptoms attributable to the disorders and the disorders themselves did not originate in service.  It was the examiner's opinion that the Veteran's recently exacerbated major depressive disorder was attributable to his recent family-related stressors, and was not due to service. 

Finally, the Veteran and his sister appeared at a hearing before the Board in March 2015 and offered testimony about his history of mental health symptoms.  That testimony reiterated earlier assertions that the Veteran was more cheerful and more social prior to service and that he said things that were strange and had mood swings within the first few months after service.  There was testimony that the Veteran was treated at the Washington, DC VAMC within a few months after service and that he had been treated in service at Fort Dix.  They testified that the Veteran was treated at Walter Reed during service when he returned to visit his ill grandmother.  The Veteran stated that he had left his job at the Smithsonian because of many instances of missed work due to heavy drinking and too many emotional problems caused by having to deal with foreign visitors.

Analysis

As noted above, the Veteran would be entitled to service connection for psychosis if such were shown to have been manifested to a compensable degree (10 percent or more) within the first year following service.  As has been discussed at length, there are no records related to the Veteran's mental health treatment prior to 1981 and there is no basis for believing that he received such treatment at the Washington, DC VAMC in 1971 as he has alleged.  Without such records to indicate a diagnosis, any finding of a compensable psychosis within the first post-service year would depend upon lay evidence.  The Veteran's mother and sisters have described odd behavior by the Veteran and appeared to have linked it to that time period immediately after service.

After a full consideration of all of the record, however, the Board finds that a psychotic disorder was not manifested to a compensable degree within the first year after service separation.  Rather, the evidence shows that the Veteran worked for the Federal government for at least two years after service, including as a security guard at the Smithsonian Institution.  Moreover, the only evidence of any need for treatment, to include at the VA, are the statements of the Veteran and his family and the Board does not find them to be credible witnesses, as will be explained in more detail below.  The Board notes that the testimony of emotional upheaval and heavy drinking during this time period was offered for the first time at the March 2015 hearing, and is therefore of diminished credibility given the extensive record and discussion of symptoms dating back some 30 years in which this was not discussed.  As a result, service connection for a psychiatric disability of psychosis under 38 C.F.R. §§ 3.307, 3.309, is denied.

Based on a full review of the record, the Board finds that the Veteran's current disability is one of major depressive disorder.  This has been the consensus of the private examiner Dr. Cesta and of the VA examiners and this has been the diagnosis of his treating physician at VA for many years.  Inasmuch as this decision denies service connection for major depressive disorder, the debate among the various providers as to the severity of the disability need not be addressed.

The Board acknowledges that there have been times in the Veteran's treatment when psychosis has been diagnosed, to include the 1986 report from St. Elizabeth's Hospital diagnosing him as having been psychotic while incarcerated in Hong Kong in 1981.  Inasmuch as that diagnosis was based on the Veteran's reports, which were in conflict with the record (such as the reason for psychiatric referral being his alleged suicide attempt and depression rather than setting off an alarm because he might have been hearing voices), and as it is contradicted by the contemporaneous records of his treatment in Hong Kong, which were not available to the staff at St. Elizabeth's Hospital, the Board finds the belated diagnosis of psychosis in 1981 to be of limited probative value.  Moreover, the final diagnosis from St. Elizabeth's Hospital of schizophrenia which would require medication for the rest of the Veteran's life is negated by the fact that he has not since been diagnosed with the condition nor has he continued to take medication or to have psychotic symptoms.

With respect to the question of a psychiatric disability, to include personality disorders and psychoses that may have pre-existed the Veteran's military service, the Board notes that the presumption of soundness applies.  Specifically, the service entrance examination contained in the record does not note any prior mental health disorder and there is insufficient evidence to find that a psychiatric disability clearly and unmistakably pre-existed service.  As such, no further discussion of aggravation of a pre-existing psychiatric disability is necessary.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.304, 3.306 (concerning the presumption of sound condition and aggravation of a preexisting disease). 

Regarding the question of direct service connection for major depressive disorder as currently diagnosed, the Board again notes that the three basic elements of service connection-a current diagnosis, an incident in service, and a causal relationship between the two-must be established by evidence that is both competent and credible.  The current diagnosis is not in dispute; what remain to be demonstrated are an incident in service and a reason to relate the current diagnosis to service.

As has been discussed, the majority of the Veteran's service treatment records is missing and cannot be used in addressing the question of an in-service occurrence.  However, the service personnel records are contained in the claims file and they are strong evidence that the Veteran did not have any behavioral issues in service.  These records show that the Veteran received an award for his exemplary behavior and efficiency in service and that he was awarded an honorable discharge.  In contrast, there are the statements of the Veteran and his family that he had serious behavioral issues in service because of a psychiatric disability, to include heavy drinking, heavy marijuana use (or mild marijuana use, depending on which statement is considered), a court-martial, and a period of several weeks or more in the stockade.  Based on the stark contrast between the unbiased and contemporaneous service personnel records and the statements by the Veteran and his family, which only began to reference poor behavior in service many years after the fact and which have continually become more detailed, especially after the Veteran's brother obtained VA benefits for a stress disorder (see August 1986 interview with the Veteran's mother at St. Elizabeth's Hospital), the Board finds that the Veteran and his family are not credible.

The Board further finds that the statements by the Veteran and his family regarding treatment in service, both in boot camp at Fort Dix following a break-up, and as an inpatient at Walter Reed Army Medical Center while home on leave visiting his sick grandmother are also not credible.  Multiple attempts have been made to obtain the Walter Reed records, and VA has been advised that no such records can be located.  The Veteran's service separation examination is of record and does not reference any mental health treatment or any symptoms of mental illness.  In addition, in the treatment records from Hong Kong in 1981 and at St. Elizabeth's Hospital in 1986, the Veteran denied having been hospitalized for mental health treatment prior to 1981.  

With respect to the question of the Veteran's behavior and need for mental health treatment immediately after service, which might suggest an incident in service and provide evidence of continuity of symptomatology, the Board again finds that the statements and testimony of the Veteran and his family are not credible.  The question of the existence of any treatment records from the early 1970s from the Washington, DC VAMC has been discussed at great length above.  For all of the aforementioned reasons, as well as the lack of credibility assigned to the statements of the Veteran and his family, the Board finds that the preponderance of the evidence is, to say the least, against the conclusion that such treatment took place.

Other arguments advanced for continuity of symptomatology and a psychiatric disability resulting from service being demonstrated in the time period immediately after service include the Veteran's assertions of trouble in his job with the Smithsonian and his family's descriptions of erratic behavior.  The Veteran's assertions of heavy drinking, personal stress, absenteeism, and trouble working at the Smithsonian because of the number of foreign visitors he had to deal with were raised for the first time at the March 2015 hearing.  Given the long history of inconsistent statements offered by the Veteran and his shaky credibility about his own history, the Board does not believe these statements are entitled to any evidentiary weight.  Further, the Board notes that, while the Veteran identified the necessity of dealing with foreign visitors at the Smithsonian as a stressor, he left that job and spent several years studying in foreign countries and traveling in Asia and the Middle East, a fact which renders the assertions suspect.

Although the Veteran, his mother, and his sisters have asserted that his psychiatric disability developed during or as a result of service, they are not competent to offer such an opinion because they do not have any medical training or expertise, and they certainly are not qualified to offer opinions about mental health matters.  Given the inherent complexity of psychiatric disabilities and the overlapping of symptoms between disorders, as well as the Veteran's lengthy and confusing mental health history, his documented substance abuse which involves some of the same symptomatology as his mental health disorders, and his lack of credibility in reporting his history, a lay person with no training or expertise simply cannot be considered legally competent to offer an opinion as to the nature or etiology of the conditions at issue.  See Jandreau, 492 F.3d at 1377. 

There are several medical opinions of record concerning the cause or etiology of the Veteran's current disability.  First, the statement authored by Mr. Stein (formerly Dr. Stein) in April 2009 attributed the Veteran's major depression to incidents in service.  However, in addition to relying on statements by the Veteran which the Board has found to be not credible, particularly involving treatment in service, the statement is not considered to have any probative value.  Specifically, the statement identified the writer as a Board Certified Psychiatrist, despite his credentials having been revoked some time before.  The revocation of Mr. Stein's license to practice medicine means that he was not legally authorized to offer a medical opinion, despite his training and experience in the field, and the competency of the statement is therefore questionable at best.  Further, the misrepresentation of his credentials when authoring the document completely strips Mr. Stein of any credibility.  As such, the Board will afford no evidentiary weight to this statement.  

The opinion of Dr. Cesta, like that of Mr. Stein, draws on the Veteran's statements regarding his history.  In fact, Dr. Cesta describes the Veteran's symptoms and treatment in service as "well documented," when they are anything but.  His opinions did not address the significant discrepancies between the Veteran's statements and the evidence that is available or the changing and inconsistent history of psychiatric symptoms and treatment described by the Veteran and his family over the 35 years for which there are records.  A medical opinion which is based on an inaccurate or incomplete history is legally of reduced probative value, and that is very much the case for Dr. Cesta's opinion.  See Nieves-Rodriguez, 22 Vet. App. at 300 -02 (discussing guiding factors to be used in evaluating the probative value of medical opinion evidence, including whether it is based upon sufficient facts or data); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical opinion not credible if the Board rejects such statements); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described).

Earlier opinions, such as that rendered at St. Elizabeth's Hospital, which linked the Veteran's psychiatric disability to service, are similarly not considered to be of any evidentiary value because they were based on the statements by the Veteran about his time in service which have been found to be not credible.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical opinion not credible if the Board rejects such statements); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described). 

Based on the Board's review of the evidence of record, the June 2013 VA examination is the most probative and thorough on the question of entitlement to service connection.  The examiner considered all of the evidence in the claims file, to include the Hong Kong prison psychiatry records and the records from St. Elizabeth's Hospital, as well as the service personnel records.  The examiner then compared all of the evidence of record to the various histories and reports of symptoms provided by the Veteran.  Based on clear evidence in the prior records, the examiner concluded that the majority of the Veteran's periods of depression had been linked to psychosocial pressures unrelated to the military, to include financial and relationship problems.  Because of the thoroughness of the review and the detail provided in the rationale, the Board finds that this opinion outweighs all of the other opinions of record.  The conclusion that the Veteran's claimed psychiatric disability is not related to service is clearly supported and is consistent with the Board's own findings on credibility.  

In conclusion, the most probative evidence shows that the Veteran has had major depressive disorder, not psychosis, throughout the appeal period.  Previous diagnoses of psychoses in the past are not supported by the evidence, as explained above, and there is no reason to grant service connection for such a disability under 38 C.F.R. §§ 3.307, 3.309.  The preponderance of the evidence is against a finding that such disorder was incurred in or otherwise related to service.  The competent and credible evidence of record suggests that the Veteran's chronic mental health symptoms began after service; evidence suggesting a link to the Veteran's service has been found to be neither competent nor credible.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a psychiatric disability, to include major depressive disorder, is denied.



___________________________                  ______________________________
               Mark D. Hindin		              Eric S. Leboff
            Veterans Law Judge,  	         	         Veterans Law Judge,
       Board of Veterans' Appeals		    Board of Veterans' Appeals



____________________________________
James L. March
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


